Citation Nr: 1307169	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claim for service connection for a low back disability.  In April 2008, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2009.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

In October 2012, the Veteran testified before the Board at a travel board hearing.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.  

The Veteran contends that he has a low back disability that is due to an October 1982 in-service fall.      

Service treatment records show that in October 1982, the Veteran received treatment for low back pain when he fell on his buttocks while playing football.  He was diagnosed with rule out spinous process contusion of the back.  The examiner indicated that a questionable fracture was found to be either a congenital fusion or an extra rib, per radiology report.  A second opinion was requested, and that examiner found that there was no tenderness or pain in the low back.  The diagnosis was that of resolved low back pain.  On separation examination in April 1986, the Veteran made no complaints of his back, and his spine was found to have no abnormalities.      

The post-service evidence reveals that the Veteran reported joint problems in an August 1993 DuPont Confidential Health History form.  A March 1994 letter from a private physician indicates that the Veteran was being treated for spinal-related injuries.  Additional private medical records dated in 1995 show that the Veteran received treatment for rhomboid muscle strain and right upper back muscle strain.  On VA examination in July 2007, the Veteran was diagnosed with degenerative arthritis of the cervical and lumbar spine, per x-ray findings.  Further, the Veteran testified at an October 2012 travel board hearing that he had continuously experienced back problems since his discharge from service.  He reported that due to financial limitations, he had been unable to seek treatment for his back until around 1990 when he was working for DuPont and had health insurance.  He stated that prior to seeking treatment for his back, he had just been self-treating with over-the-counter medications.  Lay statements dated in November 2012 from the Veteran's former co-workers and former spouse show that the Veteran had problems with his back during his period of employment at DuPont in the 1990's.  

The Board notes that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, which is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012).  He was treated for low back pain and a spinous process contusion to the back in service and has asserted a continuity of symptomatology after discharge.     

Given the evidence outlined above, the theory of service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b) (2012) has been raised by the record.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Therefore, the Veteran should now be afforded a VA spine examination with a medical opinion clarifying whether the Veteran's degenerative arthritis of the lumbar spine arose during service or is otherwise related to any incident of service, including an October 1982 fall on the buttocks.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran testified at his October 2012 hearing that he had been receiving treatment for his back at the VA Medical Center in Athens, Georgia, for the past 2 years.  It does not appear that any of the VA treatment records (aside from a December 2011 MRI of the spine) have been associated with the claims file.  Relevant ongoing medical records should therefore be obtained on remand, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his low back disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records from the VA Medical Center in Athens, Georgia.
 
2.  Schedule the Veteran for a VA spine examination to obtain a medical opinion as to whether his current low back disability is possibly related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) current low back disability arose during service or is otherwise related to any incident of service, to include treatment for an October 1982 fall on the buttocks.  The examiner should provide a rationale for the conclusions reached. 
 
3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


